Citation Nr: 1208070	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-10 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in St. Louis, Missouri


THE ISSUE

Entitlement to a fee basis outpatient identification card.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision by the St. Louis VAMC, Jefferson Barracks Division, which denied a claim for entitlement to a fee basis identification card.

By an April 2009 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Joint Motion for Remand, the Court vacated the April 2009 decision of the Board and remanded the matter for further development and readjudication.  This issue is now before the Board for further appellate consideration.

The Board notes that additional evidence has been submitted to VA since the most recent adjudication of this claim.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below.

The Board notes that the Veteran clarified in an August 2010 Report of Contact that he wished to file claims for service connection for malaria; incontinence due to lower extremity neuropathy or gunshot wounds to the back and thigh; and ongoing paralysis in the left side of his neck, arm, hand, and fingers, as well as pain in his neck as secondary to diabetes.  In a July 2010 Report of Contact, the Veteran indicated that he wished to file a claim for cataracts of the eyes secondary to diabetes mellitus.  These issues have yet to be adjudicated.  As such, the issues of entitlement to service connection for malaria; entitlement to service connection for incontinence due to lower extremity neuropathy or gunshot wounds to the back and thigh; entitlement to service connection for ongoing paralysis in the left side of his neck, arm, hand, and fingers, as well as pain in his neck as secondary to diabetes; and entitlement to service connection for cataracts of the eyes secondary to diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it requested that the VAMC refer these issues to the appropriate AOJ for action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a fee basis outpatient identification card.  Additional development is necessary prior to the adjudication of this claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this regard, the Board noted in the April 2009 determination that the Veteran was not provided with a specific notice letter that satisfied the requirements of VA's duty to notify.  However, the Board found that the Veteran was not prejudiced by this lack of knowledge because he showed actual knowledge that he could submit evidence to substantiate his claim and had been provided amply opportunity to submit evidence and argument in support of his claim.

In the February 2011 Joint Motion for Remand, the Court found that the Veteran was not provided adequate notice informing him of the evidence he could submit to substantiate his claim for a fee basis outpatient card and was potentially prejudiced by this fact.  The Court remanded this issue so that the Board could ensure compliance with the duty to notify.   
As such, the Board finds that a VCAA notice letter should be sent to the Veteran so that he may be fully informed of the requirements for establishing entitlement to a fee basis outpatient identification card.

Additionally, the Board notes that, regrettably, at some point during the processing of this appeal, the VAMC file containing relevant documents relating to this claim was misplaced.  Exhaustive efforts by the Board to locate this file have been unsuccessful.  Therefore, upon remand, the VAMC should attempt to locate this file.  If this file cannot be located, the VAMC should reconstruct this file to the extent possible. 

Accordingly, the case is REMANDED for the following action:

1. Locate the VAMC file relating to this claim  If this file cannot be located, reconstruct this file to the extent possible.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his claim for entitlement to a fee basis outpatient identification card. 

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

